
	

115 SCON 10 IS: Expressing the sense of Congress that the Secretary of the Navy should name the next nuclear powered submarine of the United States Navy the “USS Los Alamos”.
U.S. Senate
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. CON. RES. 10
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2017
			Mr. Heinrich (for himself and Mr. Udall) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the Secretary of the Navy should name the next nuclear
			 powered submarine of the United States Navy the USS Los Alamos.
	
	
 Whereas the people of Los Alamos and the Navy have a 74-year relationship that continues from the Manhattan Project through the creation of a nuclear Navy and into the current ocean-borne leg of the strategic nuclear triad of the United States;
 Whereas the contributions of the people of Los Alamos and surrounding communities allowed the Navy to keep its offensive edge from World War II, through the Cold War, continuing to the emerging conflicts as of the date of adoption of this resolution;
 Whereas Captain Deke Parsons was one of the first residents of Los Alamos and, along with Laureate Ramsey, oversaw the safe delivery, assembly and loading of the nuclear bomb that led to the surrender of Japan in World War II;
 Whereas the people of Los Alamos and surrounding communities played a critical role in designing the nuclear portion of the first nuclear weapon to enter the arsenal of the Navy, known as the Regulus, along with atomic depth bombs, torpedoes, rockets, and even next generation weapon systems like the B61–12 precision-guided nuclear bomb;
 Whereas the people of Los Alamos designed the warheads that armed the first generation Trident submarine-launched ballistic missiles of the Navy and the follow-on Trident II missile warheads used by the Navy;
 Whereas the research into nuclear energy conducted by Los Alamos during World War II advanced the technical basis for the development of the nuclear propulsion systems of the Navy used aboard Los Angeles, Seawolf, Ohio, and Virginia Class submarines along with multiple naval aircraft carriers today;
 Whereas the people of Los Alamos and Los Alamos National Laboratory host United States Naval Academy midshipmen every year to provide hands-on scientific and engineering experience working to solve real world challenges in national security, thereby directly contributing to the development of future Navy leadership;
 Whereas the people of Los Alamos carry the solemn responsibility to assess the sea-based nuclear deterrent carried aboard Navy fleet ballistic missile submarines;
 Whereas naming a submarine Los Alamos will recognize and continue to forge the longstanding relationship between the Navy and Los Alamos;
 Whereas the year 2018 will mark the 75th anniversary of Los Alamos National Laboratory; and Whereas the distinctive service and contributions from the people of Los Alamos to the Navy merits naming a vessel that embodies the heritage, service, fidelity, and achievements of the residents of Los Alamos and surrounding communities in partnership with the United States Navy: Now, therefore, be it
		
	
 That it is the sense of the Congress that the Secretary of the Navy should name the next nuclear powered submarine of the United States Navy as the USS Los Alamos.
		
